Citation Nr: 1024237	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  09-04 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel




INTRODUCTION

The Veteran served on active duty from June 1941 to January 
1947.

This matter comes before the Board of Veterans' (BVA or 
Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain additional treatment records 
and to obtain a clarifying medical opinion.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

In this case, it appears that there may be additional 
treatment records that are not associated with the claims 
file.  In this regard, the Veteran's representative submitted 
an informal hearing presentation in May 2010 in which he 
noted that the Veteran had received treatment from Dr. M.C.W. 
(initials used to protect the Veteran's privacy) in Mountain 
View, Missouri, and at John J. Pershing VA Medical Center 
(VAMC).  The representative stated that those treatment 
records did not appear to be in the claims file and requested 
that the case be remanded to obtain them.  The Board notes 
that the John J. Pershing VAMC is located in Poplar Bluff, 
Missouri, and that the claims file does contain medical 
records from the Poplar Bluff VAMC.  However, there are no 
treatment records from Dr. M.C.W. associated with the claims 
file.  Such records may prove to be relevant and probative.  
Therefore, the RO should attempt to obtain and associate with 
the claims file any and all treatment records pertaining to 
the Veteran's bilateral hearing loss.  

The Board also notes that the Veteran was afforded a VA 
examination in May 2008 in connection with his claim for 
service connection.  The examiner reviewed the claims file 
and performed a physical examination after which she stated 
that the Veteran had bilateral sensorineural hearing loss 
that was consistent with noise induced hearing loss.  It was 
noted that the Veteran's whispered voice tests were within 
normal limits during his military service and that he had 
post-service occupational noise exposure.  The examiner 
concluded that it was less likely as not that his hearing 
loss was caused by or a result of acoustic trauma in service.  

The Veteran's representative contended in the May 2010 
informal hearing presentation that whispered voice tests are 
not accurate and noted that hearing loss does not need to be 
shown in service in order to warrant service connection.  The 
Board does acknowledge that the absence of in-service 
evidence of a hearing disability during service (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) is not always 
fatal to a service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis 
for a grant of service connection for hearing loss where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post- service 
findings to the injury in service (as opposed to intercurrent 
causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
The Veteran is competent to report a history of noise 
exposure during service. See 38 C.F.R. § 3.159(a)(2).  The 
May 2008 VA examination also found him to have bilateral 
hearing loss by VA standards. See 38 C.F.R. § 3.385.  

The Board further notes that Training Letter 10-02 was issued 
in March 2010 regarding the adjudication of claims for 
hearing loss.  In that letter, the Director of the VA 
Compensation and Pension Service indicated that the two most 
common causes of sensorineural hearing loss are presbycusis 
(age-related hearing loss) and noise-induced hearing loss 
(caused by chronic exposure to excessive noise).  It was also 
noted that the presence of a notch (of decreased hearing) 
that may be seen on audiograms generally at frequencies of 
3000, 4000, or 6000 Hertz with a return toward normal at 8000 
Hertz may be indicative of noise-induced hearing loss.  The 
letter further stated that "whispered voice tests are 
notoriously subjective, inaccurate, and insensitive to the 
types of hearing loss most commonly associated with noise 
exposure."

In this case, the May 2008 VA examiner assessed the Veteran 
as having sensorineural hearing loss that was consistent with 
noise induced hearing loss, but opined that the disorder was 
not related to acoustic trauma in service.  She did not 
provide any explanation of that statement.  It would have 
been helpful had the examiner brought her expertise to bare 
in this manner regarding medically known or theoretical 
causes of sensorineural hearing loss or described how hearing 
loss which results from noise exposure or acoustic trauma 
generally presents or develops in most cases, as 
distinguished from how hearing loss develops from other 
causes, in determining the likelihood that current hearing 
loss was caused by noise exposure or acoustic trauma in 
service as opposed to some other cause.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Based on the foregoing, the Board finds that a clarifying 
medical opinion is necessary for the purpose of determining 
the nature and etiology of any hearing loss that may be 
present.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

 (Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


1.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for his 
bilateral hearing loss.  After acquiring 
this information and obtaining any 
necessary authorization, the RO should 
obtain and associate these records with 
the claims file.  A specific request 
should be made for medical records from 
Dr. M.C.W. in Mountain View, Missouri, 
who was identified in the May 2010 
informal hearing presentation.

2.  After completing the development in 
the preceding paragraph, the RO should 
refer the Veteran's claims folder to the 
May 2008 VA examiner or, if she is 
unavailable, to another suitably 
qualified VA examiner for a clarifying 
opinion as to the nature and etiology of 
any hearing loss that may be present.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and statements. 

The examiner should note that VA has 
observed that whispered voice tests are 
subjective, inaccurate, and insensitive 
to the types of hearing loss most 
commonly associated with noise exposure.  
It should also be noted that the absence 
of in-service evidence of a hearing 
disability during service is not always 
fatal to a service connection claim. See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing 
loss disability and a medically sound 
basis for attributing that disability to 
service may serve as a basis for a grant 
of service connection for hearing loss 
where there is credible evidence of 
acoustic trauma due to significant noise 
exposure in service, post-service 
audiometric findings meeting the 
regulatory requirements for hearing loss 
disability for VA purposes, and a 
medically sound basis upon which to 
attribute the post-service findings to 
the injury in service. See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had 
noise exposure in service.  It should be 
noted that he is competent to attest to 
factual matters of which he had first-
hand knowledge.  

The examiner should then state an 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) 
that the Veteran's current bilateral 
hearing loss is causally or 
etiologically related to his military 
service, including noise exposure.  In 
so doing, the examiner should discuss 
medically known or theoretical causes of 
hearing loss and describe how hearing 
loss which results from noise exposure 
generally presents or develops in most 
cases, as distinguished from how hearing 
loss develops from other causes, in 
determining the likelihood that current 
hearing loss was caused by noise 
exposure in service as opposed to some 
other cause.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  After completing these actions, the 
RO should conduct any other development 
as may be indicated by a response 
received as a consequence of the action 
taken in the preceding paragraphs.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



